DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 thru 3, 5 thru 14, 16 and 17 have been examined.  Claims 4 and 15 have been cancelled.
Allowable Subject Matter
Applicant is advised that the Notice of Allowance mailed 1/7/2022 is vacated.  If the issue fee has already been paid, applicant may request a refund or request that the fee be credited to a deposit account.  However, applicant may wait until the application is either found allowable or held abandoned.  If allowed, upon receipt of a new Notice of Allowance, applicant may request that the previously submitted issue fee be applied.  If abandoned, applicant may request refund or credit to a specified Deposit Account.
Prosecution on the merits of this application is reopened on claims 16 and 17 considered unpatentable for the reasons indicated below: 
At least claims 16 and 17 rejected under 35 U.S.C. 103 as being unpatentable over Akay et al., Patent Application Publication Number US 2015/0120151 A1 (Akay) in view of Suman et al. Patent Number US 5,717,387 (Suman).
In claim 16, Akay teaches: a vehicle control device comprising: a processor (100, 130) that executes instructions to: 
recognize a peripheral situation of a vehicle (Figs. 6-8, paras. 7 (vehicle camera and image recognition device to check for a person or a person’s gesture); 19, 20 (user approaches vehicle in range 601); 30, 31, 47, 50); and

wherein the processor controls opening and closing of the window portion on the basis of a recognition result of a gesture which is performed by a user of the vehicle (paras. 36, 37, 47, 31, 32).
While Akay teaches the processor recognizes weather conditions around the vehicle and controls windows accordingly (paras. 28, 44), Akay does not explicitly teach wherein the processor recognizes weather conditions around the vehicle and does not open the window portion in a case where there is a falling matter in a space around the vehicle.
Suman teaches the processor recognizes weather conditions around the vehicle and does not open the window portion in a case where there is a falling matter in a space around the vehicle (Fig. 5f, 295, 297, 301; col. 12, lines 45-61).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have modified the recognition of weather and control of the window based on weather in Akay to include a rain sensor and control which does not open the window portion in a case where there is a falling matter in a space around the vehicle as in Suman in order to protect the interior of the vehicle in wet conditions, for example, even if the sun is shining.
 
In claim 17, Akay teaches a vehicle control method comprising causing a vehicle control device to:

control opening and closing of a window portion of the vehicle on the basis of a result of recognition of a gesture which is performed by a user of the vehicle who is outside of the vehicle (paras. 36, 37, 47, 52, 22, 31).
While Akay teaches recognizing weather conditions around the vehicle and controlling windows accordingly (paras. 28, 44), Akay does not explicitly teach not opening the window portion in a case where there is a falling matter in a space around the vehicle.
However, Suman teaches recognizing weather conditions around the vehicle and does not open the window portion in a case where there is a falling matter in a space around the vehicle (Fig. 5f, 295, 297, 301; col. 12, lines 45-61).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the recognizing of weather conditions and control of the window based on weather in Akay to include a rain sensor and control which does not open the window portion in a case where there is a falling matter in a space around the vehicle as in Suman in order to protect the interior of the vehicle in wet conditions, for example, even if the sun is shining.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in an interview with Greg Turocy, Reg# 36,952 on 1/31/2022.
The application has been amended as follows: 
Cancel claim 16.
Cancel claim 17.
In claim 2 line 3, change “a gesture” to --the gesture--.
In claim 2 line 4, change “a position” to --the position--.
In claim 3 line 2, change “a gesture” to --the gesture--.
In claim 5 line 3, change “a gesture” to --the gesture--.
In claim 6 line 4, change “a gesture” to --the gesture--.
In claim 9 line 5, change “a lost article” to --the lost article--.
Allowable Subject Matter
Claims 1 thru 3 and 5 thru 14 have been allowed.
The following is an examiner’s statement of reasons for allowance: The reason for allowance over the prior art of record is based on the claim amendments of 12/20/2021 and the above examiner’s amendments.
The closest prior art of record is Park Patent Application Publication Number 2016/0098088 A1.  Park discloses a human machine interface (HMI) minimizing the number of gestures for operation control in which user-intended operation commands are accurately recognized by dividing a vehicle interior into a plurality of regions.  The HMI receives an input of a gesture according to each region, and controls any one 
In regards to claims 1 and 14, Park, taken either individually or in combination with other prior art, fails to teach or render obvious a vehicle control device having a processor that executes instructions to recognize a peripheral situation of a vehicle and control opening and closing of a window portion the vehicle.  The processor detects a lost article located in an interior of the vehicle.  The processor controls opening and closing of the window portion on the basis of a recognition result of a gesture performed by a user of the vehicle.  The processor determines whether the lost article is able to be taken out of the vehicle through the window portion.  The processor opens a window portion being the closest to the lost article among window portions on the basis of a detection result.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DALE W HILGENDORF/Primary Examiner, Art Unit 3662